EXHIBIT 10.4

 

MERS MIN: 8000101-0000000817-6

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

This First Amendment to Loan Agreement (the “Amendment”), dated as of April
    , 2005, is made by and among FIRST STATES INVESTORS 5200, LLC, a Delaware
limited liability company (“Borrower”), GERMAN AMERICAN CAPITAL CORPORATION, a
Maryland corporation (“GACC”) and BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New
York corporation (“BSCMI”, together with their respective successors and
assigns, collectively, “Lender”).

 

R E C I T A L S:

 

Borrower and Lender are parties to a Loan Agreement, dated as of March 4, 2005
(as it may hereafter be amended, supplemented or otherwise modified, the “Loan
Agreement”), pursuant to which the Lender agreed, subject to the terms and
conditions set forth in the Loan Agreement, to provide a series of two loan
advances (each, an “Advance” and collectively, the “Loan”) as provided in the
Loan Agreement. Terms used but not defined herein shall have the respective
meanings ascribed to such terms in the Loan Agreement, as amended hereby.

 

Under the terms of the Loan Agreement, Lender has agreed to provide a second
Advance, in the amount of $74,000,000, which amount shall be advanced as of the
date hereof, notwithstanding that Lender’s obligation to provide the second
Advance has terminated. In connection with this second Advance, the parties wish
to amend the Loan Agreement as provided herein.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows, effective as of the date
hereof.

 

Section 1. Section 16.3.1 of the Loan Agreement shall be amended to delete the
following parenthetical beginning on the fifth line of the paragraph and
reading, “other than Impositions payable by Bank of America, N.A. pursuant to
the BofA Lease, provided Bank of America N.A. is not in default of its
obligations to pay same pursuant to the BofA Lease.”

 

Section 2. Section 16.3.2 of the Loan Agreement shall be amended to delete the
following parenthetical beginning on the sixth line of the paragraph and
reading, “other than such Insurance Premiums payable by Bank of America, N.A.
pursuant to the BofA Lease, provided Bank of America, N.A. is not in default of
its obligations to pay same pursuant to the BofA Lease.”

 



--------------------------------------------------------------------------------

Section 3. Changes to Allocated Loan Amounts

 

3.1 Schedule II to the Loan Agreement, containing the schedules of Property,
Allocated Loan Amounts and Vacant B Space shall be deleted in its entirety, and
replaced with the Schedule I attached hereto.

 

3.2 In connection with such changes in the Allocated Loan Amounts, Borrower
hereby agrees to cooperate with all reasonable requests of Lender, including but
not limited to (a) payment of any increases in title insurance premiums,
intangible taxes, mortgage taxes, and/or mortgage recording taxes (including
Lender’s reasonable legal fees and disbursements) (collectively, the
“Reallocation Costs”), (b) execution of any and all amendments to mortgages
and/or mortgage tax recording forms and (c) any other action that may be
required to ensure the creation and perfection of Lender’s Liens under the
Security Instruments.

 

3.3 At any time on or prior to April 25, 2005, the Lender shall have the
unilateral right to adjust the Allocated Loan Amounts based upon the Principal
Amount of the Loan as of such date, provided that the sum of the Allocated Loan
Amount of each Individual Property as of such date shall equal the then current
Principal Amount of the Loan. The Lender shall deliver to the Borrower in
writing an updated Schedule II (to the Loan Agreement) in connection with such
adjustment.

 

3.4 In the event that Borrower fails to pay any of the Reallocation Costs,
Lender shall have the following remedies:

 

(a) Lender shall have the right to withhold any of the amounts contained in any
of the Reserve Funds, notwithstanding the provisions for the release of such
funds as provided in Article XVI of the Loan Agreement; and

 

(b) Lender shall have the option, at Lender’s sole discretion, to draw upon any
amounts on deposit in any of the Reserve Funds to pay the Reallocation Costs
and, within two (2) Business Days of such draw, Borrower shall reimburse such
Reserve Fund for the amounts drawn by Lender to pay such costs.

 

To further secure the payment of the Reallocation Costs, Guarantor hereby agrees
to execute that certain First Amendment to Guaranty of Recourse Obligations
dated as of the date hereof by Guarantor in favor of Lender attached hereto as
Exhibit A.

 

Section 4. The following shall be added at the end of Article XII, as Section
12.6:

 

Section 12.6 Eureka Holdback. In connection with the second Advance, Lenders
shall deposit $790,000 in the Environmental Remediation Reserve Fund, which
amount represents the Allocated Loan Amount set forth herein on Schedule I for
the property known as Eureka and located at 415 Fourth Street, Eureka,
California (“Eureka”). Upon Lender’s review and approval of the Phase II
Environmental Report for Eureka, Lender shall release such amount to Borrower.

 

Section 5. The following shall be added at the end of Article XVI, as Section
16.11:

 

Section 16.11 BOA Remeasurement Holdback. In connection with the second Advance,
Lenders shall deposit $3,000,000 in the Debt Service Reserve Fund, which amount

 

2



--------------------------------------------------------------------------------

represents Lender’s estimate of the loan amount attributable to the 39,000
square feet being reduced in connection with the remeasurement of the space
subject to the BofA Lease. Upon receipt of evidence, satisfactory to Lender in
Lender’s reasonable discretion, that the rent for such space subject to the BofA
Lease has been increased from $6.72 per square foot to $6.80 per square foot,
Lender shall release the $3,000,000 to Borrower.

 

Section 6. Effect Upon Loan Documents.

 

6.1 The Recitals set forth at the beginning of this Amendment are hereby
incorporated into and made a part of the substantive provisions of this
Amendment.

 

6.2 Except as specifically set forth herein, the Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed. All references to
“Loan Agreement” in the Loan Documents shall mean and refer to the Loan
Agreement as modified and amended hereby.

 

6.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent under the Loan
Documents, or any other document, instrument or agreement executed and/or
delivered in connection therewith.

 

Section 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED, INTERPRETED AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT
OF LAWS PRINCIPLES.

 

Section 8. Counterparts. This Amendment may be executed in any number of
counterparts, and all such counterparts shall together constitute the same
agreement.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

LENDER: GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation By:        

Name:

   

Title:

By:        

Name:

   

Title:

BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York corporation By:        

Name:

   

Title:

BORROWER: FIRST STATES INVESTORS 5200, LLC, a Delaware limited liability company
By:        

Name:    Sonya A. Huffman

   

Title:      Vice President

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of First Amendment to Guaranty of Recourse Obligations

 



--------------------------------------------------------------------------------

 

SCHEDULE I

 

Property, Allocated Loan Amounts and Vacant B Space

 